Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT AND

MASTER AMENDMENT TO LOAN DOCUMENTS

This First Amendment to the Credit Agreement (as defined below) and Master
Amendment to Loan Documents (collectively, the “Amendment”) is dated as of
May 28, 2010 (with a First Amendment Effective Date as determined in accordance
with Section 5 below), by and among CROSS COUNTRY HEALTHCARE, INC., a Delaware
corporation (the “Borrower”), certain subsidiaries of the Borrower party hereto
(the “Subsidiary Guarantors”), the Lenders party hereto (the “Lenders”) pursuant
to an authorization (in the form attached hereto as Exhibit A, each a “Lender
Authorization and Joinder”) and WELLS FARGO BANK, NATIONAL ASSOCIATION
(successor by merger to Wachovia Bank, National Association), a national banking
association, as Administrative Agent for the Lenders party to the Credit
Agreement.

STATEMENT OF PURPOSE:

The Borrower, the Lenders and the Administrative Agent are parties to the Credit
Agreement dated as of November 10, 2005 and amended and restated as of
September 9, 2008 (as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”).

The Borrower and the Subsidiary Guarantors have requested that the
Administrative Agent and the Lenders agree to amend the Credit Agreement as more
specifically set forth herein. Subject to the terms and conditions set forth
herein, the Administrative Agent and the Lenders have agreed to grant such
requests of the Borrower and the Subsidiary Guarantors.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

1. Capitalized Terms. All capitalized undefined terms used in this Amendment
(including, without limitation, in the introductory paragraph and the statement
of purpose hereto) shall have the meanings assigned thereto in the Credit
Agreement.

2. Amendments to Credit Agreement. Subject to and in accordance with the terms
and conditions set forth herein, and effective on and after the First Amendment
Effective Date (as defined below), the Credit Agreement is hereby amended in
accordance with this Section 2.

 

1



--------------------------------------------------------------------------------

(a) Amended Definitions. The following definitions set forth in Section 1.1 of
the Credit Agreement are hereby amended as follows:

(i) “Applicable Margin” is hereby amended and restated in its entirety as
follows:

“ ‘Applicable Margin’ means:

(a) with respect to Incremental Term Loans, the corresponding percentages per
annum as set forth below based on the Consolidated Total Leverage Ratio:

 

Pricing Level

  

Consolidated Total

Leverage Ratio

  

LIBOR Rate +

  

Base Rate +

I    Greater than or equal to 2.25 to 1.00    2.50%    1.50% II    Greater than
or equal to 1.75 to 1.00, but less than 2.25 to 1.00    2.00%    1.00% III   
Greater than or equal to 1.25 to 1.00, but less than 1.75 to 1.00    1.75%   
0.75% IV    Greater than or equal to 0.75 to 1.00, but less than 1.25 to 1.00   
1.50%    0.50% V    Less than 0.75 to 1.00    1.25%    0.25%

(b) with respect to Revolving Credit Loans, the corresponding percentages per
annum as set forth below based on the Consolidated Total Leverage Ratio:

 

Pricing Level

  

Consolidated Total

Leverage Ratio

  

LIBOR Rate +

  

Base Rate +

I    Greater than or equal to 2.25 to 1.00    4.00%    3.00% II    Greater than
or equal to 1.75 to 1.00, but less than 2.25 to 1.00    3.50%    2.50% III   
Greater than or equal to 1.25 to 1.00, but less than 1.75 to 1.00    3.25%   
2.25% IV    Greater than or equal to 0.75 to 1.00, but less than 1.25 to 1.00   
3.00%    2.00% V    Less than 0.75 to 1.00    2.75%    1.75%

In each case, the Applicable Margin shall be determined and adjusted quarterly,
and shall be effective on, the date (each a “Calculation Date”) of receipt by
the Administrative Agent of the Officer’s Compliance Certificate pursuant to
Section 8.2 for the most recently ended fiscal quarter of the Borrower; provided
that (a) the Applicable Margin applicable to Revolving Credit Loans shall be at
Pricing Level II on the Revolving Credit Loan pricing grid until the first
Calculation Date occurring after the fiscal quarter ending June 30, 2010 and,
thereafter the Pricing Level shall be determined by reference to the
Consolidated Total Leverage Ratio as of the last day of the most recently ended
fiscal quarter of the

 

2



--------------------------------------------------------------------------------

Borrower preceding the applicable Calculation Date, and (b) if the Borrower
fails to provide the Officer’s Compliance Certificate as required by Section 8.2
for the most recently ended fiscal quarter of the Borrower preceding the
applicable Calculation Date, the Applicable Margin from such Calculation Date
shall be based on Pricing Level I on each pricing grid until such time as an
appropriate Officer’s Compliance Certificate is provided, at which time the
Pricing Level shall be determined by reference to the Consolidated Total
Leverage Ratio as of the last day of the most recently ended fiscal quarter of
the Borrower preceding such Calculation Date. The Applicable Margin shall be
effective from one Calculation Date until the next Calculation Date. Any
adjustment in the Applicable Margin shall be applicable to all Extensions of
Credit then existing or subsequently made or issued.

Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 8.1 or 8.2 is
shown to be inaccurate (regardless of whether (i) this Agreement is in effect,
or (ii) the Revolving Credit Commitments are in effect, or (iii) any Extension
of Credit is outstanding when such inaccuracy is discovered or such financial
statement or Officer’s Compliance Certificate was delivered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (x) the Borrower shall
immediately deliver to the Administrative Agent a correct Officer’s Compliance
Certificate for such Applicable Period, (y) the Applicable Margin for such
Applicable Period shall be determined as if the Consolidated Total Leverage
Ratio in the corrected Officer’s Compliance Certificate were applicable for such
Applicable Period, and (z) the Borrower shall immediately pay to the
Administrative Agent the accrued additional interest owing as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with Section 5.4.
Nothing in this paragraph shall limit the rights of the Administrative Agent and
Lenders with respect to Sections 5.1(c) and 12.1.”

(ii) “L/C Commitment” is hereby amended and restated in its entirety as follows:

“ ‘L/C Commitment’ means the lesser of (a) Twenty Million Dollars ($20,000,000)
and (b) the Revolving Credit Commitment.”

(iii) “Permitted Acquisition” is hereby amended as follows:

(A) clause (f) of such definition is hereby amended and restated in its entirety
as follows:

“(f) the sum of all amounts paid or payable in cash in connection with (i) any
single Permitted Acquisition (including any Equity Issuance in connection
therewith and all transaction costs and all Indebtedness and Guaranty
Obligations (including any obligations to make earn-out payments or deferred
payments which are probable or likely) incurred or assumed in connection
therewith (whether or not reflected on a consolidated balance sheet of the
Borrower) after giving effect to the Permitted Acquisition) shall not exceed
$20,000,000 (excluding the MDA Acquisition) and (ii) the aggregate cash and
non-cash consideration for all Permitted Acquisitions (excluding the MDA
Acquisition) shall not exceed an amount equal to the sum of $50,000,000 during
the term of this Agreement subsequent to the Closing Date;”

 

3



--------------------------------------------------------------------------------

(B) clause (g) of such definition is hereby amended and restated in its entirety
as follows:

“(g) the business and assets acquired in such Permitted Acquisition shall be
free and clear of all Liens (other than Permitted Liens) and the Borrower shall
demonstrate, in form and substance reasonably satisfactory to the Administrative
Agent, that the entity to be acquired had positive Consolidated EBITDA for the
four (4) fiscal quarter period ended immediately prior to the proposed closing
date of such Permitted Acquisition;”

(iv) “Revolving Credit Commitment” is hereby amended by deleting the last
sentence of such definition in its entirety and replacing it with the following:

“The Revolving Credit Commitment of all Revolving Credit Lenders shall be
(a) $75,000,000 on the Closing Date and (b) $50,000,000 on the First Amendment
Effective Date.”

(v) “Revolving Credit Maturity Date” is hereby amended by replacing the date
“November 10, 2010” in such definition with the date “September 9, 2013”.

(b) New Definitions. The following new definitions are hereby added to
Section 1.1 of the Credit Agreement in correct alphabetical order:

(i) “ ‘Consolidated Fixed Charges’ means, for any period, the sum of the
following determined on a Consolidated basis for such period, without
duplication, for the Borrower and its Subsidiaries in accordance with GAAP:
(a) Consolidated Interest Expense, (b) the aggregate amount of scheduled
principal payments paid with respect to Indebtedness (as such scheduled
principal payments may be reduced as a result of any prepayment of the principal
amount of such Indebtedness in such period or any prior period), (c) federal,
state, local and foreign income taxes paid in cash (net of any refunds received)
and (d) the aggregate amount of cash dividends, distributions, purchases,
repurchases, redemptions, retirements and other acquisitions for value of or
with respect to its Capital Stock (net of any amount received by the Borrower
from the exercise of any option by a shareholder of the Borrower in connection
with such dividend, distribution, purchase, repurchase redemption, retirement or
other acquisition).”

(ii) “ ‘First Amendment Effective Date’ means the date on which that certain
First Amendment by and among the Borrower, the Subsidiary Guarantors, the
Lenders party thereto and the Administrative Agent became effective in
accordance with the terms thereof.”

(iii) “ ‘Wells Fargo’ means Wells Fargo Bank, National Association, a national
banking association, and its successors.”

(iv) “ ‘Wells Fargo Securities’ means Wells Fargo Securities, LLC and its
successors.”

(c) Deleted Definitions. The following defined terms are hereby deleted:

(i) “Wachovia”.

(ii) “Wachovia Securities”.

 

4



--------------------------------------------------------------------------------

(e) Amendment to Section 5.3(a). Section 5.3(a) of the Credit Agreement is
hereby amended by deleting the pricing grid in such Section in its entirety and
replacing it with the following:

 

Pricing Level

  

Consolidated Total

Leverage Ratio

  

Commitment Fee

I    Greater than or equal to 2.25 to 1.00    0.750% II    Greater than or equal
to 1.75 to 1.00, but less than 2.25 to 1.00    0.625% III    Greater than or
equal to 1.25 to 1.00, but less than 1.75 to 1.00    0.500% IV    Greater than
or equal to 0.75 to 1.00, but less than 1.25 to 1.00    0.375% V    Less than
0.75 to 1.00    0.375%

(f) Amendment to Section 10.2. Section 10.2 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

SECTION 10.2 Minimum Fixed Charge Coverage Ratio. As of any fiscal quarter
ending during the periods specified below, permit the ratio of (a) Consolidated
EBITDA for the period of twelve (12) consecutive fiscal months ending on or
immediately prior to such date less the aggregate amount of all Capital
Expenditures (not financed through a Debt Issuance or Equity Issuance permitted
hereunder) to (b) Consolidated Fixed Charges for the period of twelve
(12) consecutive fiscal months ending on or immediately prior to such date to be
less than the corresponding ratio set forth below:

 

Period

   Minimum Ratio First Amendment Effective Date through December 31, 2010   
1.75 to 1.00 January 1, 2011 through December 31, 2011    1.50 to 1.00
January 1, 2012 through December 31, 2012    1.25 to 1.00 January 1, 2013 and
thereafter    1.15 to 1.00

 

5



--------------------------------------------------------------------------------

(g) Amendment to Section 10.3. Section 10.3 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

“SECTION 10.3 Maximum Capital Expenditures. Permit the aggregate amount of all
Capital Expenditures in any period to exceed the corresponding amount set forth
below:

 

Period

   Maximum Amount Fiscal Year 2010    $ 4,000,000 Fiscal Year 2011    $
5,000,000 Fiscal Year 2012    $ 7,000,000

Notwithstanding the foregoing, the maximum amount of Capital Expenditures
permitted by this Section 10.3 in any Fiscal Year may be increased by the amount
of Capital Expenditures that were permitted but not made under this Section 10.3
in the immediately preceding Fiscal Year (without giving effect to any carryover
amount from prior Fiscal Years).”

(h) Amendment to Section 11.1. Section 11.1(m) of the Credit Agreement is hereby
amended by replacing the amount “$20,000,000” with “5,000,000” in such clause.

(i) Amendments to Sections 11.6. Section 11.6 of the Credit Agreement is hereby
amended as follows:

(i) Section 11.6(d) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“(d) so long as (i) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (ii) for a period of thirty (30) days
prior to giving pro forma effect thereto and immediately after giving pro forma
effect thereto, the sum of (A) the amount of cash and Cash Equivalents of the
Borrower plus (B) the excess of the Total Revolving Credit Commitment over the
outstanding Revolving Credit Loans, Swingline Loans and L/C Obligations, shall
be no less than $40,000,000 and (iii) prior to giving pro forma effect thereto
and immediately after giving pro forma effect thereto, the Consolidated Total
Leverage Ratio is less than 1.00 to 1.00, the Borrower may declare and pay
dividends on its Capital Stock and make purchases, repurchases, redemptions,
retirements and other acquisitions for value of its Capital Stock (excluding
repurchases, redemptions, retirements and other acquisitions permitted under
Section 11.6(c), but including repurchases, redemptions, retirements and other
acquisitions permitted under Section 11.6(e)) in an aggregate amount during the
term of this Agreement subsequent to the First Amendment Effective Date in an
amount not to exceed the lesser of (A) $25,000,000 and (B) an amount equal to
the sum of fifty percent (50%) of the Consolidated Net Income of the Borrower
for each fiscal quarter (to the extent positive in such fiscal quarter) ending
on and after March 31, 2010 and for which financial statements shall have been
delivered pursuant to Section 8.1 at such time; and”

(ii) The following new clause (e) is hereby added to the end of Section 11.6 of
the Credit Agreement:

“(e) so long as (i) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (ii) prior to giving pro forma effect
thereto and immediately after giving pro forma effect thereto, the Consolidated
Total Leverage Ratio is less than 2.00 to 1.00 and (iii) prior to giving pro
forma effect thereto and immediately after giving pro forma effect thereto,
there are no outstanding Revolving Credit Loans (other than L/C Obligations),
the Borrower may declare and pay dividends on its Capital

 

6



--------------------------------------------------------------------------------

Stock and make purchases, repurchases, redemptions, retirements and other
acquisitions for value of its Capital Stock (excluding repurchases, redemptions,
retirements and other acquisitions permitted under Section 11.6(c) and
Section 11.6(d)) in an aggregate amount during the term of this Agreement
subsequent to the First Amendment Effective Date in an amount not to exceed
$2,500,000 using existing cash and Cash Equivalents on the balance sheet of the
Borrower at such time.”

3. Master Amendments to Loan Documents; Other Agreements.

(a) Subject to and in accordance with the terms and conditions set forth herein,
and effective on and after the First Amendment Effective Date (as defined
below), each of the Loan Documents (including the Credit Agreement) are hereby
amended by replacing all references to (i) “Wachovia” with the phrase “Wells
Fargo, as successor by merger to Wachovia” and (ii) “Wachovia Securities” with
the phrase “Wells Fargo Securities (formerly known as Wachovia Capital Markets,
LLC)”.

(b) For the avoidance of doubt, the Lenders party hereto hereby acknowledge and
agree that Vendor Managed Escrow Accounts do not constitute Deposit Accounts (as
defined in the Collateral Agreement) of any Grantor (as defined in the
Collateral Agreement) under the Collateral Agreement or any other Loan Document.
For purposes hereof, “Vendor Managed Escrow Accounts” means escrow accounts
established by the Borrower for the benefit of its subcontractors pursuant to
which certain of the Borrower’s vendor managed clients may, from time to time,
directly deposit payment for services provided by the Borrower’s subcontractors.

4. Master Assignment; Reallocation and Joinder.

(a) On the First Amendment Effective Date, the Administrative Agent shall
determine the allocated Commitment of each Revolving Credit Lender that has
agreed to extend the Revolving Credit Maturity Date of its Revolving Credit
Commitment and such Commitments shall be set forth on Schedule I hereto;
provided that (i) in no event will the Revolving Credit Commitment of any
Revolving Credit Lender exceed the maximum Revolving Credit Commitment of such
Revolving Credit Lender as set forth on the Lender Authorization and Joinder
delivered by such Revolving Credit Lender, (ii) in no event will the Revolving
Credit Commitment of any Revolving Credit Lender be less that the Revolving
Credit Commitment of such Revolving Credit Lender immediately prior to the First
Amendment Effective Date without such Lender’s consent, (iii) the aggregate
amount of the Revolving Credit Commitments of all Revolving Credit Lenders shall
not exceed the aggregate Revolving Credit Commitment as amended by this
Amendment and (iv) any Revolving Lender that has had its respective Revolving
Credit Commitment reduced to zero Dollars ($0) in accordance with the terms of
this Amendment (each such Lender, a “Departing Revolving Credit Lender”) shall
cease to be a Revolving Credit Lender under the Credit Agreement as of the First
Amendment Effective Date and such Departing Revolving Credit Lender shall be
repaid all of its outstanding Revolving Credit Loans in full (together with
accrued and unpaid interest) on the First Amendment Effective Date. In
furtherance of the foregoing, on the First Amendment Effective Date, the
Administrative Agent shall reallocate the outstanding Revolving Credit Loans,
the Revolving Credit Commitments and Revolving Credit Commitment Percentages of
L/C Obligations of each of the Revolving Credit Lenders in accordance with their
revised Revolving Credit Commitment Percentages. Each of the Revolving Credit
Lenders agrees to make all such assignments as are necessary to effect such
reallocation and each of the parties hereto consents to each such assignment.
For purposes of effectuating the foregoing assignments, this Amendment shall be
deemed to be an Assignment and Assumption among the applicable parties and no
further documentation shall be required in connection therewith unless otherwise
requested by the Administrative Agent. The Borrower agrees to make such
repayments (including, if requested by the Administrative Agent, a repayment in
full) of the outstanding Revolving Credit Loans and the Borrower agrees to pay
any and all costs required pursuant to Section 5.9 of the Credit Agreement in
connection with such reallocation and repayment (if any) as if such reallocation
were a repayment.

 

7



--------------------------------------------------------------------------------

(b) The parties hereto agree that each financial institution that becomes a
party to the Credit Agreement pursuant to a Lender Authorization and Joinder
shall be a party to the Amendment and the other Loan Documents to which the
Lender is a party and shall have the rights and obligations of a Lender, and
shall be bound by the terms and provisions applicable to a “Lender”, under each
such agreement. In furtherance of the foregoing, each new financial institution
party hereto pursuant to a Lender Authorization and Joinder agrees to execute
any additional documents reasonably requested by the Administrative Agent to
evidence such financial institution’s rights and obligations under the Credit
Agreement.

5. Conditions to Effectiveness. This Amendment shall be deemed to be effective
upon the satisfaction of each of the following conditions (the “First Amendment
Effective Date”):

(a) the Administrative Agent shall have received counterparts of this Amendment
executed by the Administrative Agent (on behalf of itself and the Lenders), the
Borrower and each of the Subsidiary Guarantors;

(b) the Administrative Agent shall have received executed Lender Authorization
and Joinders from (i) all Revolving Credit Lenders party to the Credit Agreement
immediately prior to the First Amendment Effective Date and after giving effect
to the Amendment and (ii) without duplication, Lenders constituting Required
Lenders;

(c) the Administrative Agent shall have been paid or reimbursed for all
reasonable out-of-pocket charges and other expenses incurred in connection with
this Amendment, including, without limitation, the reasonable fees and
disbursements of counsel for the Administrative Agent and consultant fees and
expenses;

(d) the outstanding Revolving Credit Loans (together with all accrued and unpaid
interest thereon) of the Departing Revolving Lenders shall have been repaid in
full.

(e) the Administrative Agent shall have received such other instruments,
documents and certificates as the Administrative Agent shall reasonably request
in connection with the execution of this Amendment.

6. Effect of the Amendment. Except as expressly provided herein, the Credit
Agreement and the other Loan Documents shall remain unmodified and in full force
and effect. Except as expressly set forth herein, this Amendment shall not be
deemed (i) to be a waiver of, or consent to, a modification or amendment of, any
other term or condition of the Credit Agreement or any other Loan Document,
(ii) to prejudice any other right or rights which the Administrative Agent or
the Lenders may now have or may have in the future under or in connection with
the Credit Agreement or the other Loan Documents or any of the instruments or
agreements referred to therein, as the same may be amended, restated,
supplemented or otherwise modified from time to time, (iii) to be a commitment
or any other undertaking or expression of any willingness to engage in any
further discussion with the Borrower or any other Person with respect to any
waiver, amendment, modification or any other change to the Credit Agreement or
the Loan Documents or any rights or remedies arising in favor of the Lenders or
the Administrative Agent, or any of them, under or with respect to any such
documents or (iv) to be a waiver of, or consent to or a modification or
amendment of, any other term or condition of any other agreement by and among
the Borrower, on the one hand, and the Administrative Agent or any other Lender,
on the other hand. References in the Credit Agreement to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein”, and “hereof”) and
in any Loan Document to the Credit Agreement shall be deemed to be references to
the Credit Agreement as modified hereby.

 

8



--------------------------------------------------------------------------------

7. Representations and Warranties/No Default. By their execution hereof,

(a) The Borrower and each Subsidiary Guarantor hereby certifies, represents and
warrants to the Administrative Agent and the Lenders that each of the
representations and warranties set forth in the Credit Agreement and the other
Loan Documents is true and correct in all material respects as of the date
hereof (except to the extent that (i) any such representation or warranty that
is qualified by materiality or by reference to Material Adverse Effect, in which
case such representation or warranty is true and correct in all respects as of
the date hereof or (ii) any such representation or warranty relates only to an
earlier date, in which case such representation or warranty shall remain true
and correct as of such earlier date) and that no Default or Event of Default has
occurred or is continuing.

(b) The Borrower and each Subsidiary Guarantor hereby certifies, represents and
warrants to the Administrative Agent and the Lenders that:

(i) it has the right, power and authority and has taken all necessary corporate
and other action to authorize the execution, delivery and performance of this
Amendment and each of the other documents executed in connection herewith to
which it is a party in accordance with their respective terms and the
transactions contemplated hereby; and

(ii) this Amendment and each other document executed in connection herewith has
been duly executed and delivered by the duly authorized officers of the Borrower
and each of the Subsidiary Guarantors, and each such document constitutes the
legal, valid and binding obligation of the Borrower and each of the Subsidiary
Guarantors, enforceable in accordance with its terms, except as may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar state or
federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.

8. Reaffirmations. Each Credit Party (a) agrees that the transactions
contemplated by this Amendment shall not limit or diminish the obligations of
such Person under, or release such Person from any obligations under, any of the
Subsidiary Guaranty Agreement, the Collateral Agreement or any other Security
Document to which it is a party, (b) confirms and reaffirms its obligations
under the Subsidiary Guaranty Agreement, the Collateral Agreement and each other
Security Document to which it is a party, (c) agrees that the Subsidiary
Guaranty Agreement, the Collateral Agreement and each other Security Document to
which it is a party remain in full force and effect and are hereby ratified and
confirmed and (d) acknowledges that Wells Fargo Bank, National Association is
the Administrative Agent under the Credit Agreement and each other Loan
Document. In furtherance of the reaffirmations set forth in this Section 8, each
Credit Party hereby grants to Wells Fargo Bank, National Association, as the
Administrative Agent, for the ratable benefit of the Secured Parties, a security
interest in, all Collateral and all proceeds thereof as security for the
Obligations, in each case subject to any applicable terms and conditions set
forth in the Subsidiary Guaranty Agreement, the Collateral Agreement and each
other Security Document to which it is a party.

9. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF.

 

9



--------------------------------------------------------------------------------

10. Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

11. Electronic Transmission. A facsimile, telecopy, pdf or other reproduction of
this Amendment may be executed by one or more parties hereto, and an executed
copy of this Amendment may be delivered by one or more parties hereto by
facsimile or similar instantaneous electronic transmission device pursuant to
which the signature of or on behalf of such party can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes. At the request of any party hereto, all parties hereto agree to
execute an original of this Amendment as well as any facsimile, telecopy, pdf or
other reproduction hereof.

[Signature Pages Follow]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date and year first above written.

 

BORROWER: CROSS COUNTRY HEALTHCARE, INC. By:  

  /s/ Emil Hensel

Name:   Emil Hensel Title:   Chief Financial Officer SUBSIDIARY GUARANTORS:
ASSIGNMENT AMERICA, INC. By:  

  /s/ Emil Hensel

Name:   Emil Hensel Title:   Vice President CROSS COUNTRY TRAVCORPS, INC. By:  

  /s/ Emil Hensel

Name:   Emil Hensel Title:   Vice President CROSS COUNTRY LOCAL, INC. By:  

  /s/ Emil Hensel

Name:   Emil Hensel Title:   Vice President CC STAFFING, INC. By:  

  /s/ Emil Hensel

Name:   Emil Hensel Title:   President

[Signature Pages Continue]



--------------------------------------------------------------------------------

CEJKA SEARCH, INC. By:  

  /s/ Emil Hensel

Name:   Emil Hensel Title:   Vice President CLINFORCE, LLC By:  

  /s/ Emil Hensel

Name:   Emil Hensel Title:   Vice President CROSS COUNTRY EDUCATION, LLC By:  

  /s/ Emil Hensel

Name:   Emil Hensel Title:   Vice President MED-STAFF, INC. By:  

  /s/ Emil Hensel

Name:   Emil Hensel Title:   Vice President CROSS COUNTRY CAPITAL, INC. By:  

  /s/ Emil Hensel

Name:   Emil Hensel Title:   Chairman and Vice President MCVT, INC. By:  

  /s/ Emil Hensel

Name:   Emil Hensel Title:   Vice President

[Signature Pages Continue]



--------------------------------------------------------------------------------

METROPOLITAN RESEARCH ASSOCIATES, INC. By:  

  /s/ Victor Kalafa

Name:   Victor Kalafa Title:   President MRA SEARCH, INC. By:  

  /s/ Emil Hensel

Name:   Emil Hensel Title:   Vice President ASSENT CONSULTING By:  

  /s/ Victor Kalafa

Name:   Victor Kalafa Title:   Vice President MDA HOLDINGS, INC. By:  

  /s/ Emil Hensel

Name:   Emil Hensel Title:   Vice President MEDICAL DOCTOR ASSOCIATES, LLC By:  

  /s/ Emil Hensel

Name:   Emil Hensel Title:   Vice President ALLIED HEALTH GROUP, LLC By:  

  /s/ Emil Hensel

Name:   Emil Hensel Title:   Vice President

[Signature Pages Continue]



--------------------------------------------------------------------------------

CREDENT VERIFICATION AND LICENSING SERVICES, LLC By:  

  /s/ Emil Hensel

Name:   Emil Hensel Title:   Vice President CC LOCAL, INC. By:  

  /s/ Emil Hensel

Name:   Emil Hensel Title:   President

[Signature Pages Continue]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (on behalf of
itself, each of the Revolving Credit Lenders and the Required Lenders) and as
Issuing Lender, Swingline Lender and a Lender By:  

  /s/ Jackie Ledea

Name:   Jackie Ledea Title:   Senior Vice President



--------------------------------------------------------------------------------

Exhibit A

Form of Lender Authorization and Joinder



--------------------------------------------------------------------------------

LENDER AUTHORIZATION AND JOINDER

Cross Country Healthcare, Inc.

Amendment

                    , 2010

Wells Fargo Bank, National Association, as Administrative Agent

NC0680

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention of: Syndication Agency Services

Telephone No.: (704) 590-2703

Telecopy No.: (704) 590-3481

 

  Re: First Amendment to the Credit Agreement (as defined below) and Master
Amendment to the Loan Documents dated as of May 28, 2010 (the “Amendment”),
relating to that certain Credit Agreement dated as of November 10, 2005 and
amended and restated as of September 9, 2008 (as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”) by
and among CROSS COUNTRY HEALTHCARE, INC., a Delaware corporation (the
“Borrower”) the Lenders party thereto (the “Lenders”) and WELLS FARGO BANK,
NATIONAL ASSOCIATION (successor by merger to Wachovia Bank, National
Association), a national banking association, as Administrative Agent for the
Lenders party to the Credit Agreement.

This Lender Authorization and Joinder acknowledges our receipt and review of the
execution copy of the Amendment in the form posted on SyndTrak Online or
otherwise distributed to us by the Administrative Agent. By executing this
Lender Authorization and Joinder, we hereby approve the Amendment, and authorize
the Administrative Agent to execute and deliver the Amendment on our behalf.

Assignment/Joinder

(Select One Option)

For existing Lenders consenting to the Amendment that (1) hold only an
Incremental Term Loan Commitment and (2) are not agreeing to a new Revolving
Credit Commitment pursuant to the Amendment:

 

¨ The financial institution executing this Lender Authorization and Joinder
hereby approves and consents to the transactions contemplated by the Amendment.

For existing Lenders consenting to the Amendment that are not agreeing to extend
the Revolving Credit Maturity Date for their respective Revolving Credit
Commitment:

 

¨ The financial institution executing this Lender Authorization and Joinder
(i) hereby approves and consents to the transactions contemplated by the
Amendment, but declines to extend the Revolving Credit Maturity Date as it
relates to its Revolving Credit Commitment, (ii) acknowledges that on the First
Amendment Effective Date, its Revolving Credit Commitment will be reduced to
zero and all of its outstanding Revolving Credit Loans will be repaid in full on
the First Amendment Effective Date and (iii) acknowledges that final allocations
and assignments of the Revolving Credit Commitments (including, as applicable,
repayments of outstanding Revolving Credit Loans and accrued, but unpaid
interest thereon) will be determined by the Administrative Agent in accordance
with Section 4 of the Amendment.



--------------------------------------------------------------------------------

For new Lenders and existing Lenders consenting to the Amendment that are
(1) extending their Revolving Credit Commitment, (2) increasing their Revolving
Credit Commitment and/or (3) agreeing to a new Revolving Credit Commitment

 

¨ The financial institution executing this Lender Authorization and Joinder
(i) hereby approves and consents to the transactions contemplated by the
Amendment, (ii) commits to a Revolving Credit Commitment in the following amount
(inclusive of any existing Revolving Credit Commitment) $                    
and (iii) acknowledges that final allocations and assignments of the Revolving
Credit Commitments (including, as applicable, repayments of outstanding
Revolving Credit Loans and accrued, but unpaid interest thereon) will be
determined by the Administrative Agent in accordance with Section 4 of the
Amendment.

Each financial institution executing this Lender Authorization and Joinder
agrees or reaffirms that it shall be a party to the Amendment and the other Loan
Documents (as defined in the Credit Agreement) to which the Lender is a party
and shall have the rights and obligations of a Lender (as defined in the Credit
Agreement), and agrees to be bound by the terms and provisions applicable to a
“Lender”, under each such agreement. In furtherance of the foregoing, each
financial institution executing this Lender Authorization and Joinder agrees to
execute any additional documents reasonably requested by the Administrative
Agent to evidence such financial institution’s rights and obligations under the
Credit Agreement.

A facsimile, telecopy, PDF or other reproduction of this Lender Authorization
and Joinder may be executed by one or more parties hereto, and an executed copy
of this Lender Authorization and Joinder may be delivered by one or more parties
hereto by facsimile or similar instantaneous electronic transmission device
pursuant to which the signature of or on behalf of such party can be seen, and
such execution and delivery shall be considered valid, binding and effective for
all purposes.

 

 

[Insert name of applicable financial institution] By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE I

(Revolving Credit Commitments)

 

Lender

   Revolving Credit Commitment

Wells Fargo Bank, National Association

   $ 10,333,333.33

Wells Fargo Capital Finance

   $ 2,666,666.67

Bank of America, N.A.

   $ 10,000,000.00

U.S. Bank National Association

   $ 9,000,000.00

Fifth Third Bank

   $ 9,000,000.00

PNC Bank, National Association

   $ 9,000,000.00

Total:

   $ 50,000,000.00